Title: From George Washington to John Parke Custis, 28 February 1781
From: Washington, George
To: Custis, John Parke


                        
                            Dear Custis
                            New Windsor Feby 28th 1781
                        
                        If you will accept a hasty letter in return for yours of last month I will devote a few moments for this
                            purpose, and confine myself to an interesting point, or two.
                        I do not suppose that so young a Senator—as you are—little versed in political disquisition can yet have much
                            influence in a populous assembly; composed of Gentn of various talents and of different views—But it is in your power to
                            be punctual in your attendance (and duty to the trust reposed in you exacts it of you)—to hear dispassionately—and
                            determine cooly all great questions.
                        To be disgusted at the decision of questions because they are not consonant to our own ideas—and to withdraw
                            ourselves from public assemblies—or to neglect our attendance at them upon suspicion that there is a party formed who are
                            enimical to our Cause, & to the true interest of our Country, is wrong because these things may originate in a
                            difference of opinion; but supposing the fact is otherwise & that our suspicions are well founded it is the
                            indispensable duty of every patriot to counteract them by the most steady & uniform opposition. This advice is the
                            result of information, that you & others being dissatisfied at the proceedings of the Virginia Assembly and
                            thinking your attendance of little avail (as their is always a majority for measures which you & a minority
                            conceive to be repugnant to the interest of your Country) are indifferent about the Assembly.
                        The next & I believe the last thing I shall have time to touch upon is our Military establishment.
                            and here if I thought my conviction of having a permanent force had not—ere this—flashed upon every mans Mind I could
                            write a volume in support of the utility of it; for no day, nor hour arrives unaccompd with news of some loss—some
                            expence—or some misfortune consequent of the want of it. No operation of War offensive or defensive can be carried on, for
                            any length of time without it—No funds are adequate to the supplies of a fluctuating army—tho’ it may go under the
                            denomination of a regular one—much less are they competent to the support of Militia—In a word, for it is, unnecessary to
                            go into all the reasons the subject will admit of, we have brought a cause which might have been happily terminated years
                            ago by the adoption of proper measures to the verge of Ruin by temporary enlistments & a reliance on Militia—The
                            sums expended in bounties—waste of Arms—consumption of Military Stores—Provisions—Camp Utensils &ca—to say nothing
                            of Cloathing which temporary Soldiers are always receiving, & always in want of—are too great for the resources of
                            any nation; & prove the fallacy & danger of temporary expedients which are no more than Mushrooms and of
                            as short duration, but leave a sting (that is a debt which is continually revolving upon us) behind them.
                        It must be a settled plan, founded in system, order & œconomy that is to carry us triumphantly
                            through the War. Supiness, & indifference to the distresses & cries of a sister State when danger is far
                            of—and a general but momentary resort to Arms when it comes to our doors, are equally impolitic & dangerous, and
                            prove the necessity of a controuling power in Congress to regulate and direct all matters of general concern—without it the great business of War never can be conducted at all—While the powers of congress are
                            only recommendatory—while one State yields obedience, & another refuses it—while a third mutilates &
                            adopts the measure in part only—& all vary in time & manner it is scarcely possible our Affairs should
                            prosper, or that anything but disappointmt can follow the best concerted plan—the willing States are almost ruined by
                            their exertions—distrust & jealousy succeeds to it—hence proceed neglects & ill-timed compliances (one
                            State waiting to see what another will do)—this thwarts all our measures after a heavy tho’ ineffectual expence is
                            incurred.
                        Does not these things shew then in the most striking point of view the indispensable necessity—the great and
                            good policy, of each State’s sending its ablest & best men to Congress? Men who have a perfect understanding of the
                            constitution of their Country—of its policy & Interests—And of vesting that body with competent powers. Our
                            Independance depends upon it—our respectability & consequence in Europe depends upon it—our greatness as a Nation,
                            hereafter, depends upon it. the fear of giving sufficient powers to Congress for the purposes I have mentioned is futile,
                            without it, our Independence fails, & each Assembly under its present Constitution will be annihilated and we must
                            once more return to the Government of G: Britain—& be made to Kiss the rod preparing for our correction—a nominal
                            head, which at present is but another name for Congress, will no longer do—That honble body, after hearing the interests
                            & views of the several States fairly discussed & explained by their respective representatives, must dictate,
                            not merely recommend, and leave it to the States afterwards to do as they please—which, as I have observed before, is in
                            many cases, to do nothing at all.
                        When I began this letter I did not expect to have filled more than one side of the sheet but I have run on
                            insensibly—If you are at home, give my love to Nelly and the Children. if at Richmond present my complimts to any
                            enquiring friends. Sincerely & Affectly I am Y
                        
                        
                            Go: W——n
                        
                        
                            P.S. The Public Gazettes will give you all the news and occurrances of this Quarter—our eyes are
                                anxiously turned towards the South for events.
                        

                    